Per CuRiam.
An examination of the record fails to disclose any finding of facts in the state of the case as agreed upon by the parties. The state of the case should contain the facts so found from the testimony and not the testimony. Van Vechten v. McGuire, 41 Vroom 657.
There is no record of judgment, but merely a statement that a judgment favorable to the defendant was entered. There is one specification involving controverted facts which fails to point out any ruling or determination by the court below in matter of law.
The appeal will therefore be dismissed.